Department of Justice. Opinion to Hon. Berkey H. Boyd, Secretary of Property and Supplies.
Brown, Dep. Att’y-Gen.,
— I have your communication informing me that the State Treasurer insists that employees of his department give bonds to the State Treasurer instead of to the Commonwealth of Pennsylvania, and asking what you shall do in the matter.
*261The Act of May 28, 1915, P. L. 626, provides: “Section 1. Be it enacted, &c., That from and after the passage of this act, every such State official and employee, and every State official and employee who may hereafter be appointed, who shall receive and disburse public moneys, shall be required to give a good and sufficient corporate bond to the Commonwealth of Pennsylvania, conditioned that he will well and truly account for and pay out, according to law, all moneys received by him in the performance of his official duties; and the amount, when not otherwise provided by law, and character of each bond, and the sufficiency of the surety, shall in all cases be approved by the Attorney-General.”
This act specifically directs that State officials and employees who shall receive and disburse public moneys shall give good and sufficient corporate bonds to the Commonwealth. In 1916, Attorney-General Brown construed the Act of May 28, 1915, P. L. 626, and he held that the sole purpose of the act was to protect the Commonwealth in the disbursement of its funds.
This act was followed by the Act of June 16, 1919, P. L. 482, and section 44 of the act provides: “It shall be the duty of the board to procure from a corporation or corporations, authorized by law to act as sureties in the Commonwealth of Pennsylvania, good and sufficient bonds, which shall be approved by the Attorney-General, to meet the requirements of law in the case of all State officers and employees required by statute to give bonds to the Commonwealth for the faithful performance of their official duties. The cost of said bonds shall be paid for by the board out of a specific appropriation to be made to said board in the General Appropriation Bill for that purpose, upon warrants drawn by the Auditor General upon the State Treasurer.”
The Act of 1919 was repealed, but practically re-enacted by the Administrative Code, and it is provided in the Code, section 2102: “The Department of Property and Supplies shall have the power, and its duty shall be . . .
“To procure from a corporation or corporations authorized by law to act as sureties in the Commonwealth of Pennsylvania, good and sufficient bonds, which shall be approved by the Attorney-General and paid for by the Commonwealth, to meet the requirements of law in the case of all State officers and employees required by statute to give bonds to the Commonwealth for the faithful performance of their official duties:” Section 2103 (h).
In every act of assembly, in reference to giving bonds by State employees, it is expressly provided that the bond shall be given to the Commonwealth of Pennsylvania. In no act can any authority be found for the State Treasurer to take bonds from his employees directly to himself as Treasurer. If such bonds are desired, it is a matter between the Treasurer and his employees, and the Commonwealth has nothing to do with it.
The bonds directed by law to be given by State officers and employees are paid for out of a specific appropriation in the General Appropriation Bill for that purpose.
The General Appropriation Bill of 1923 contains the following provision for the payment of the cost of bonds: “For the payment of the cost of procuring bonds required to be given by employees of the Treasury Department and of officers and employees of other departments, boards and commissions required to be given to the Commonwealth, two years, the sum of $30,000.”
This appropriation expressly provides for employees of the Treasury Department who are required to give bond, but it provides, as do all the acts of assembly, for bonds to be given to the Commonwealth.
*262All the acts requiring bonds from State employees provide that such bonds shall be given to the Commonwealth of Pennsylvania. The appropriation to pay the cost of such bonds is for bonds to be given to the Commonwealth of Pennsylvania. Nowhere is it provided that the State Treasurer shall take from his employees bonds made directly to himself as Treasurer.
You are, therefore, advised that there is no authority in law for the State Treasurer to require bonds from employees made to him as Treasurer, and you have no right to procure such bonds or to pay for them out of the appropriation made to pay for bonds required to be given to the Commonwealth.
Prom C. P. Addams, Harrisburg, Pa.